Citation Nr: 0007023	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic left 
shoulder disability.

2.  Entitlement to service connection for arthritis of the 
legs, hands, arms, and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1950 to May 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Nashville 
Regional Office (RO) February 1998 rating decision which 
denied service connection for arthritis of the left shoulder, 
legs, hands, arms, and neck.

In February 2000, the veteran submitted additional evidence 
which was not previously of record (consisting of a January 
2000 letter from a private physician).  Initial consideration 
of this material by the RO has not been waived pursuant to 
38 C.F.R. § 20.1304(c) (1999).  However, such material is 
essentially cumulative of evidence already of record at the 
time of the November 1998 statement of the case and merely 
shows a diagnosis of left shoulder arthritis and rotator cuff 
tear (of unknown etiology) requiring surgery in March 1999.  
The current existence of chronic left shoulder disability is 
not a fact in dispute in this case as it has already been 
established by other evidence.  Therefore, the Board finds no 
basis to return the matter of service connection for chronic 
left shoulder disability to the RO for initial consideration 
of the recently-furnished private medical statement.  Id.


FINDINGS OF FACT

1.  Chronic disability of the veteran's left shoulder was not 
evident in service or for many years thereafter, and 
competent medical evidence does not show that his current 
left shoulder disability is related to active service or any 
incident occurring therein.

2.  Medical evidence does not reveal a current diagnosis of 
arthritis of the legs, hands, arms, or neck, nor does it show 
that any symptoms including pain or swelling involving such 
joints are causally related to service or any incident 
occurring therein.

CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for chronic left shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for arthritis of the legs, hands, arms, 
and neck.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be allowed on a presumptive basis for arthritis, if 
the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1994). 

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal any 
report or clinical finding referable to symptoms or 
impairment involving the left shoulder, the legs, arms, or 
neck.  In October 1950, he lacerated the palmar surface of 
the right wrist, requiring suturing of the wound.  In 
November 1950, he sustained a gunshot wound to the right 
shoulder (for which he is now service-connected for residuals 
of that injury but evaluation of that disability is not now 
in appellate status), but there is no indication that the 
injury resulted in any impairment of the left shoulder, legs, 
hands, arms, or neck.  No pertinent report or clinical 
finding was noted on service separation medical examination 
in May 1953.

On VA medical examination in August 1954, the veteran did not 
report any symptom or impairment involving the left shoulder, 
the legs, hands, arms, or neck, nor were any pertinent 
findings noted on clinical evaluation.

VA medical records in August 1961 reveal treatment due to 
right fibula fracture on August 29, 1961 (shown by X-ray 
study as evidencing a closed fracture of the fibula above the 
distal malleolus).  

On VA medical examination in March 1966, no report or 
clinical findings referable to impairment involving the left 
shoulder, the legs, arms, hands, or neck were indicated; X-
ray study of the left shoulder showed no abnormality.

Medical records from J. Freeman, M.D., and Sycamore Shoals 
Hospital from September to November 1996 reveal treatment for 
left shoulder pain.  On examination in September 1996, the 
veteran reported experiencing intermittent left shoulder pain 
for over a year (he reported involvement in a motor vehicle 
accident about a year ago which he believed exacerbated his 
"problems"); on examination, range of cervical spine motion 
was full and there was no evidence of neurologic impairment, 
but X-ray study of the left shoulder showed arthritis.  
During treatment, left rotator cuff tear with impingement 
syndrome was diagnosed, and arthroscopic surgery was 
performed in October 1996.  

In September 1997, A. Bassal, M.D., indicated that he first 
treated the veteran for various symptoms and illnesses in 
February 1995; it was noted that he reported experiencing 
shoulder pains and tenderness in July 1997.

On VA orthopedic examination in January 1998, the veteran 
reported having left shoulder problems for about 20 years 
(but denied shoulder injury), associated with difficulty 
turning the neck; he denied a history of left shoulder or 
neck surgery.  On examination, range of motion of the left 
shoulder and neck was impaired and productive of pain, but 
range of motion of all other joints was noted as full.  X-ray 
study of the left shoulder showed degenerative arthritis.  
Degenerative arthritis and limited range of motion involving 
the left shoulder were diagnosed.

At a January 2000 Travel Board hearing, the veteran testified 
that he had pain and functional impairment of the left 
shoulder and other joints including the legs, hands, arms, 
and neck since active service, believing that arthritis of 
the joints developed during wartime service in Korea.  He 
indicated that he initially sought medical treatment for left 
shoulder impairment in 1996 and noted that he recently had 
left shoulder joint replacement surgery.  Reportedly, he 
experienced recurrent swelling of the fingers of both hands, 
believing that such swelling was due to his arthritis.

Based on the foregoing, the Board finds the claims of service 
connection for chronic left shoulder disability and arthritis 
of the legs, hands, arms, and neck are not well grounded.  
With regard to the claimed left shoulder disability, the 
evidence of record does not show that symptoms or impairment 
involving that shoulder were evident during active service or 
for many years thereafter.  The first post-service clinical 
evidence documenting left shoulder impairment dates from 
September 1996, and it shows that such impairment was of 
recent origin.  Although the clinical evidence of record 
shows the presence of left shoulder arthritis requiring 
surgery in 1996 and 1999, neither his treating physicians 
(nor the VA examiner in January 1998) have suggested that 
arthritis or any other shoulder impairment developed during 
active service or as a result of any incident occurring 
therein.  

With regard to the claimed arthritis of the legs, hands, 
arms, and neck, the disability or symptoms associated 
therewith were not evident in active service or for many 
years thereafter.  While the service medical records show 
that the veteran sustained a laceration of the right wrist in 
October 1950, there is no indication that such laceration led 
to the onset of arthritis.  The evidence shows that he 
fractured the right fibula in August 1961, several years 
after service separation, but X-ray study of the right lower 
extremity performed in conjunction with medical treatment did 
not show that he had arthritis.  Most importantly, the claims 
file is devoid of any medical record showing the presence of 
arthritis involving the legs, hands, arms, and neck, of 
service origin or otherwise.  As a current diagnosis of 
arthritis of the legs, hands, arms, and neck is not supported 
by objective medical evidence, the veteran's claim must be 
denied as not well grounded.  See Rabideau, 2 Vet. App. 14; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent 
proof of present disability there can be no valid claim).

The Board is mindful of the veteran's contention that he 
currently has a chronic left shoulder disability and 
arthritis of the legs, hands, arms, and neck, and that such 
disabilities are causally related to his active service.  
Yet, while the sincerity of his contention is unchallenged 
and his competence to testify regarding observable symptoms 
(including recurrent pain and swelling of the pertinent 
joints) is clear under Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a layman, to render a 
medical diagnosis of chronic disability or to provide a nexus 
or link between active service period, any incident occurring 
therein, and current symptomatology or disability.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494.  

Finally, the evidence of record does not show, nor is it 
contended by the veteran, that the claimed left shoulder, 
legs, hands, arms, and neck arthritis is related to combat 
wound or injury; thus, 38 U.S.C.A. § 1154(b) is inapplicable 
to such claims.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic left shoulder disability and 
arthritis involving the legs, hands, arms, and neck is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

